UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 2, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," " accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company []. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of January 26, 2009, 8,049,907 shares of Class A and 1,216,464 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three months ended January 2, 2009 and December 28, 2007 1 Condensed Consolidated Balance Sheets - January 2, 2009, October 3, 2008 and December 28, 2007 2 Condensed Consolidated Statements of Cash Flows - Three months ended January 2, 2009 and December 28, 2007 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Item 6. Exhibits 29 Signatures 30 Exhibit Index 31 PART I FINANCIAL INFORMATION Item 1. Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (thousands, except per share data) Three Months Ended January 2 2009 December 28 2007 Net sales $ 69,756 $ 75,967 Cost of sales 44,650 46,678 Gross profit 25,106 29,289 Operating expenses: Marketing and selling 19,185 20,167 Administrative management, finance and information systems 8,342 10,678 Research and development 2,802 3,025 Total operating expenses 30,329 33,870 Operating loss (5,223 ) (4,581 ) Interest income (104 ) (288 ) Interest expense 1,598 1,080 Other expense, net 1,120 54 Loss before income taxes (7,837 ) (5,427 ) Income tax benefit (896 ) (1,803 ) Loss from continuing operations (6,941 ) (3,624 ) Income (loss) from discontinued operations, net of income tax benefit of $0 and $626, respectively 41 (1,066 ) Net loss $ (6,900 ) $ (4,690 ) Weighted average common shares – Basic: Class A 7,907 7,854 Class B 1,216 1,217 Dilutive stock options and restricted stock - - Weighted average common – Dilutive 9,123 9,071 Loss from continuing operations per common share – Basic: Class A and B share $ (0.76 ) $ (0.40 ) Loss from discontinued operations per common share – Basic: Class A and B share $ - $ (0.12 ) Loss per common share – Basic: Class A and B share $ (0.76 ) $ (0.52 ) Loss from continuing operations per common Class A and B share – Dilutive $ (0.76 ) $ (0.40 ) Loss from discontinued operations per common Class A and B share – Dilutive $ - $ (0.12 ) Loss per common Class A and B share – Dilutive $ (0.76 ) $ (0.52 ) Dividends per share: Class A common stock $ - $ 0.055 Class B common stock $ - $ 0.050 The accompanying notes are an integral part of the condensed consolidated financial statements. 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (thousands, except share data) January 2 2009 (unaudited) October 3 2008 (audited) December 28 2007 (unaudited) Assets Current assets: Cash and cash equivalents $ 32,410 $ 41,791 $ 37,181 Accounts receivable, less allowance for doubtful accounts of $2,533, $2,577 and $2,473, respectively 61,613 52,710 69,127 Inventories, net 87,696 85,999 106,850 Income taxes refundable - - 642 Deferred income taxes 2,989 2,963 11,551 Other current assets 7,193 6,204 9,875 Assets held for sale - 47 359 Total current assets 191,901 189,714 235,585 Property, plant and equipment, net 38,634 39,077 36,740 Deferred income taxes 1,305 594 13,503 Goodwill 14,861 14,085 54,714 Other intangible assets, net 6,329 6,442 6,654 Other assets 5,452 5,157 7,155 Total assets $ 258,482 $ 255,069 $ 354,351 Liabilities And Shareholders' Equity Current liabilities: Short-term notes payable $ 13,500 $ - $ 72,000 Current maturities of long-term debt 1 3 10,002 Accounts payable 21,895 24,674 27,931 Accrued liabilities: Salaries, wages and benefits 10,259 8,671 11,063 Accrued discounts and returns 5,704 5,776 5,740 Accrued interest payable 511 234 249 Income taxes payable 926 1,318 - Other 12,820 14,637 15,509 Liabilities held for sale - 76 24 Total current liabilities 65,616 55,389 142,518 Long-term debt, less current maturities 60,000 60,000 3 Deferred income taxes 820 1,111 - Retirement benefits 6,832 6,774 4,285 Other liabilities 11,894 9,511 10,603 Total liabilities 145,162 132,785 157,409 Shareholders' equity: Preferred stock:none issued - - - Common stock: Class A shares issued: January 2, 2009, 8,049,907; October 3, 2008, 8,006,569; December 28, 2007, 7,989,049 403 400 399 Class B shares issued (convertible into Class A): January 2, 2009, 1,216,464; October 3, 2008, 1,216,464; December 28, 2007, 1,217,977 61 61 61 Capital in excess of par value 58,025 57,873 57,165 Retained earnings 46,271 53,171 121,063 Accumulated other comprehensive income 8,603 10,779 18,254 Treasury stock at cost, 8,071 shares of Class A common stock (43 ) - - Total shareholders' equity 113,320 122,284 196,942 Total liabilities and shareholders' equity $ 258,482 $ 255,069 $ 354,351 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (thousands) Three Months Ended January 2 2009 December 28 2007 Cash Used For Operating Activities Net loss $ (6,900 ) $ (4,690 ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation 2,315 2,382 Amortization of intangible assets 98 68 Amortization of deferred financing costs 60 28 Stock based compensation 112 142 Deferred income taxes (963 ) (361 ) Change in operating assets and liabilities, net of effect of businesses acquired or sold: Accounts receivable, net (9,520 ) (7,736 ) Inventories, net (1,789 ) (13,349 ) Accounts payable and accrued liabilities (2,734 ) (9,679 ) Other current assets (948 ) (888 ) Other non-current assets (304 ) (599 ) Other long-term liabilities (970 ) 1,171 Other, net 1,201 506 (20,342 ) (33,005 ) Cash Used For Investing Activities Payments for purchase of business - (5,977 ) Additions to property, plant and equipment (1,965 ) (2,386 ) (1,965 ) (8,363 ) Cash Provided By Financing Activities Net borrowings from short-term notes payable 13,500 50,000 Principal payments on senior notes and other long-term debt (2 ) (10,800 ) Deferred financing costs paid to lenders (1,196 ) - Excess tax benefits from stock based compensation - 15 Dividends paid (501 ) (499 ) Common stock transactions 43 175 11,844 38,891 Effect of foreign currency fluctuations on cash 1,082 426 Decrease in cash and cash equivalents (9,381 ) (2,051 ) Cash And Cash Equivalents Beginning of period 41,791 39,232 End of period $ 32,410 $ 37,181 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 JOHNSON OUTDOORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1Basis of Presentation The condensed consolidated financial statements included herein are unaudited. In the opinion of management, these statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position of Johnson Outdoors Inc. and subsidiaries (the Company) as of January 2, 2009 and December 28, 2007 and the results of operations and cash flows for the three months ended January 2, 2009 and December 28, 2007. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended October 3, 2008 which was filed with the Securities and Exchange Commission on January 2, 2009. Because of seasonal and other factors, the results of operations for the three months ended January 2, 2009 are not necessarily indicative of the results to be expected for the Company's full 2009 fiscal year. All monetary amounts, other than share and per share amounts, are stated in thousands. 2Discontinued Operations On December 17, 2007, the Company’s management committed to a plan to divest the Company’s Escape business and began to explore strategic alternatives for its Escape brand products. In accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (“SFAS No. 144”), the results of operations of the Escape business have been reported as discontinued operations in the condensed consolidated statements of operations for the three month periods ended January 2, 2009 and December 28, 2007, and in the condensed consolidated balance sheets as of January 2, 2009, October 3, 2008, and December 28, 2007. The Company recorded pre-tax and after-tax income related to the discontinued Escape business of $41 during the quarter ended January 2, 2009 compared to an after tax loss of $1,066 during the quarter ended December 28, 2007. The pre-tax and after-tax income for the quarter ended January 2, 2009 was the result of disposing of the remaining Escape business lines.Net sales of the Escape business were $0 and $77 during the three month periods ended January 2, 2009 and December 28, 2007, respectively.As of January 2, 2009, the Company had completed the disposal of the Escape business. 3Accounts Receivable Accounts receivable are stated net of an allowance for doubtful accounts. The increase in net accounts receivable to $61,613 as of January 2, 2009 from $52,710as of October 3, 2008 is attributable to the seasonal nature of the Company's business. The determination of the allowance for doubtful accounts is based on a combination of factors. In circumstances where specific collection concerns exist, a reserve is established to value the affected account receivable at an amount the Company believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on historical experience of bad debts as a percent of accounts receivable for each business unit. Uncollectible accounts are written off against the allowance for doubtful accounts after collection efforts have been exhausted. The Company typically does not require collateral on its accounts receivable. 4Earnings per Share Net income or loss per share of Class A common stock and Class B common stock is computed in accordance with SFAS No. 128, Earnings per Share (“SFAS No. 128”), using the two-class method. 4 JOHNSON OUTDOORS INC. Holders of Class A common stock are entitled to cash dividends equal to 110% of all dividends declared and paid on each share of Class B common stock. As such, and in accordance with Emerging Issues Task Force 03-06, Participating Securities and the Two-Class Method under FASB Statement No. 128 (“EITF 03-06”), the undistributed earnings for each period are allocated to each class of common stock based on the proportionate share of the amount of cash dividends that the holders of each such class are entitled to receive. Basic EPS Under the provisions of SFAS No. 128 and EITF 03-06, basic net income or loss per share is computed by dividing net income or loss by the weighted-average number of common shares outstanding less any restricted stock.In periods with cumulative year to date net income and undistributed income, the undistributed income for each period is allocated to each class of common stock based on the proportionate share of the amount of cash dividends that the holders of each such class are entitled to receive.In periods where there is a cumulative year to date net loss or no undistributed income because distributions through dividends exceeds net income, Class B shares are treated as anti-dilutive and losses are allocated equally on a per share basis among the Class A and Class B shares. For the three month periods ended January 2, 2009 and December 28, 2007, basic loss per share for Class A and Class B shares has been presented using the two class method in accordance with EITF 03-06 and is the same due to the cumulative net losses incurred in each period presented. Diluted EPS Diluted net income per share is computed by dividing net income by the weighted-average number of common shares outstanding, adjusted for the effect of dilutive stock options and restricted stock using the treasury method. The computation of diluted net income per share of common stock assumes that ClassB common stock is converted into Class A common stock.Therefore, diluted net income per share is the same for both Class A and Class B shares.In periods where the Company reports a net loss, the effect of anti-dilutive stock options and restricted stock is excluded and diluted loss per share is equal to basic loss per share for both classes. For the three month periods ended January 2, 2009 and December 28, 2007, the effect of stock options and restricted stock is excluded from the diluted loss per share calculation as their inclusion would be anti-dilutive. 5Stock-Based Compensation and Stock Ownership Plans The Company’s current stock ownership plans provide for issuance of options to acquire shares of Class A common stock by key executives and non-employee directors. Current plans also allow for issuance of restricted stock or stock appreciation rights in lieu of options. Shares available for grant to key executives and non-employee directors were 449,549 at January 2, 2009. Stock Options All stock options have been granted at a price not less than fair market value at the date of grant and become exercisable over periods of one to three years from the date of grant. Stock options generally have a term of 10 years. All of the Company’s stock options outstanding are fully vested, with no further compensation expense to be recorded. There were no grants of stock options during the three months ended January 2, 2009. 5 JOHNSON OUTDOORS INC. A summary of stock option activity for the three months ended January 2, 2009 related to the Company’s plans is as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding and exercisable at October 3, 2008 271,043 $ 8.36 2.1 $ 1,217 Granted - - - Exercised (500 ) 7.42 1 Cancelled (1,001 ) 9.69 - Outstanding and exercisable at January 2, 2009 269,542 $ 8.36 1.8 $ 2 Restricted Stock All shares of restricted stock awarded by the Company have been granted at their fair market value on the date of grant and vest either immediately or in three to five years after the grant date.The Company granted 50,909 and 29,432 shares of restricted stock with a total value of $325 and $658 during the three month periods ended January 2, 2009 and December 28, 2007, respectively.Amortization expense related to restricted stock was $112 and $142 during the three months ended January 2, 2009 and December 28, 2007, respectively. Unvested restricted stock issued and outstanding as of January 2, 2009 totaled 114,649 shares, having a gross unamortized value of $1,205, which will be amortized to expense through November 2013 or adjusted for changes in future estimated or actual forfeitures.Restricted stock grantees may elect to reimburse the Company for withholding taxes due as a result of the vesting of restricted shares by tendering a portion of the vested shares back to the Company.Shares tendered back to the Company totaled 8,071 for the three month period ended January 2, 2009. A summary of unvested restricted stock activity for the three months ended January 2, 2009 related to the Company’s plans was as follows: Shares Weighted Average Grant Price Unvested restricted stock at October 3, 2008 109,277 $ 18.72 Restricted stock grants 50,909 6.38 Restricted stock vested (45,537 ) 16.58 Unvested restricted stock at January 2, 2009 114,649 $ 14.09 Employees’ Stock Purchase Plan The Company’s employees’ stock purchase plan provides for the issuance of shares of Class A common stock at a purchase price of not less than 85% of the fair market value of such shares on the date of grant or at the end of the offering period, whichever is lower. The grant period for the employee’s stock purchase plan generally occurs during the Company’s second fiscal quarter.Accordingly, no compensation expense was recognized during the three month periods ended January 2, 2009 or December 28, 2007 in connection with this plan.Shares available for purchase by employees under this plan were 55,764at January 2, 2009. 6 JOHNSON OUTDOORS INC. 6Pension Plans The components of net periodic benefit cost related to Company sponsored benefit plans for the three months ended January 2, 2009 and December 28, 2007 were as follows: Three Months Ended January 2 2009 December 28 2007 Components of net periodic benefit cost: Service cost $ 171 $ 158 Interest on projected benefit obligation 268 251 Less estimated return on plan assets 244 231 Amortization of unrecognized: Net income 15 23 Prior service cost 1 - Transition asset - - Net amount recognized $ 211 $ 203 7Income Taxes The Company’s provision for income taxes is based upon estimated annual effective tax rates in the tax jurisdictions in which the Company operates. The Company’s effective tax rate for the three months ended January 2, 2009 was 11.4%, compared to 33.2%, in the corresponding period of the prior year.During the first quarter of fiscal 2009, the Company recorded a valuation allowance of $1,541 primarily against the net deferred tax assets in the jurisdictions of the United States, Japan, Switzerland, and the United Kingdom.Key changes in the valuation allowance during the first quarter of fiscal 2009 resulted from the reversal of the valuation allowance for the Company’s German operations, which resulted in a benefit of $1,800 and establishing a valuation allowance for the Company’s Japanese operations which resulted in $1,200 of additional tax expense.Items contributing to changes in the effective tax rate versus the prior year quarter include changes in the valuation allowance and mix of income from generally lower tax jurisdictions in the prior year to relatively higher tax jurisdictions in the current year. Accounting Principles Board Opinion No. 28, Interim Financial Reporting, requires the Company to adjust its effective tax rate each quarter to be consistent with the estimated annual effective tax rate.Under this effective tax rate methodology, the Company applies an estimated annual income tax rate to its year-to-date income or loss to derive its income tax provision or benefit each quarter.The tax impact of certain significant, unusual or infrequently occurring items must be recorded in the interim period in which they occur.Circumstances may arise which make it difficult for the Company to determine a reasonable estimate of its annual effective tax rate for the fiscal year.This is particularly true when small variations in the projected earnings or losses could result in a significant fluctuation in the estimated annual effective tax rate.In accordance with FASB Interpretation No. 18, Accounting for Income Taxes in Interim Periods, the Company has determined that a reliable estimate of its annual income tax rate cannot be made due to valuation allowances, and that the impact of the Company’s operations in the United States, Japan, New Zealand, Spain, Switzerland, and the United Kingdom should be removed from the effective tax rate methodology and recorded discretely based upon year-to-date results.The effective tax rate methodology continues to be used for the majority of the Company’s other foreign operations. There have been no material changes in unrecognized tax benefits as a result of tax positions taken by the Company in the three months ended January 2, 2009.The Company estimates that the unrecognized tax benefits will not change significantly within fiscal 2009.In accordance with its accounting policy, the Company recognizes accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense. For the three months ended January 2, 2009, $8 of interest was recorded as a component of income tax expense in the condensed consolidated statement of operations. At January 2, 2009, $112 of accrued interest and penalties are included in the condensed consolidated balance sheet. 7 JOHNSON OUTDOORS INC. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) effective in the quarter ending December 28, 2007 with no impact on its consolidated financial statements. The Company is currently under examination by taxing authorities in the U.S. The Company is not undergoing any tax examinations in any of its major foreign jurisdictions.The U.S. examination may be resolved within the next twelve months, but at this time it is not possible to estimate the amount of impact of any changes to the previously recorded uncertain tax positions.As of the adoption date of FIN 48, the tax years subject to review in Switzerland, Italy, Germany, France, Canada, and Japan were the years after 1998, 2004, 2005, 2006, 2004, and 2007, respectively. 8Inventories Inventories at the end of the respective periods consist of the following: January 2 2009 October 3 2008 December 28 2007 Raw materials $ 30,185 $ 30,581 $ 38,592 Work in process 2,171 2,834 3,964 Finished goods 62,445 59,897 68,543 94,801 93,312 111,099 Less inventory reserves 7,105 7,313 4,249 $ 87,696 $ 85,999 $ 106,850 9New Accounting Pronouncements Effective October 4, 2008, the Company adopted Statement of Financial Accounting Standard No. 157, Fair Value Measurements (“SFAS No. 157”).In February 2008, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position No. FAS 157-2, Effective Date of FASB Statement No.157, which provides a one year deferral of the effective date of
